DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 23-25 and 28-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 23, 24, 25, 28, 29, 30, 32, 33, 36, and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Agiwal (US 2016/0080531) in view of Cabrera (US 20150365273 A1).


In regards to claim(s) 23 and 36 Nunna (US 2019/0223054) discloses a method for quality of service differentiation between network slices, the method comprising a prioritization entity: 
obtaining relative priority values for the network slices from a network entity (Nunna discloses where a network entity, a provider of an industry vertical and/or a service, provides to a prioritization entity, QoS Central Controller, via a transmission of a new QoS class request, relative priority values, QCI(s), for network slice(s), subnetworks. “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request. Because the embodiment of FIG. 9b exemplary refers to the embodiment of FIGS. 8a to 8c, the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302. Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”); and 
using by an access network entity a relative priority value for a packet flow as given by the relative priority value for the network slice used by that packet flow, thereby causing differentiation of the quality of service for the network slices (The QoS Central Controller via QoS Edge Controllers provides access network entities, devices of RAN or edge network, a relative priority for a, packet flow, by configuring packet filters/traffic flow templates, thereby causing differentiation of QoS for the network slices, by applying the designated Quality of Service Indicator parameters to the flow. “[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.”   ).
Nunna differs from the method of claim 23, in that: (1) Nunna is silent on wherein the packet (2)  Nunna is silent on providing the access network entity with the relative priority value, and (3)  Nunna is silent on obtaining information of which one of the network slices the PDU flows belongs to during: setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer; and mapping the relative priority value for the network slice to the PDU flow based on the information. While other prior art of record teaches features concerning the prioritization of information for network communications, said prior art fails to remedy the deficiencies of Nunna.
 Cabrera (US 20150365273 A1)  in [Par. 35] discloses obtaining a relative priority value, QCI, from a prioritization entity, MME. Cabrera is silent on obtaining information of which one of the network slices the PDU flows belongs to during: setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer; and mapping the relative priority value for the network slice to the PDU flow based on the information, as arranged with the remaining elements of claim 23.
Mann (US 20050105560 A1) for example discloses a feature where prioritizing is performed, by consulting the CCEQ rules 536, during packet forwarding, when determining where the PDU is to be forwarded. See ([0030] The routing engine 130 of the preferred embodiment comprises a classifier 532, a forwarding processor 534, address lookup table 536, and Cross-Element QoS (CEQ) rules 536. The classifier 532 generally extracts one or more fields of the ingress PDUs 550 including source and or destination addresses, protocol types, and priority information; searches the address table 536 to determine where the PDU is to be forwarded and, if applicable, the next-hop MAC address of the node to which the PDU is to be forwarded; and consults the CEQ rules 536 to prioritize the PDU based upon various criteria QoS policies generally defined by a network administrator.). However, Mann is silent on obtaining information of which one of the network slices the PDU flows belongs to during: setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer; and mapping the relative priority value for the network slice to the PDU flow based on the information, as arranged with the remaining elements of claim 23.


In regards to claim(s) 33 and 37, Nunna discloses a method for quality of service differentiation between network slices, the method comprising an access network entity: providing service for a packet flow of one of the network slices (The access network entity, QoS Edge Controllers , provides service for packets of one the network slices, subnetworks, by applying the QCI requested by the service providers for packet filtering and TFTs.  See in “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request..”, where the QCI(s) is requested by a service provider for specific network slices/sub-networks. Also see “[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.”  QoS edge controllers implement the QCI by add/amending to packet filters/TFTs/data flow entries.); 
using a relative priority value for the packet flow, the relative priority value being generated by a prioritization entity;
 obtaining a quality of service class identifier for the packet flow; and 
prioritizing the packet flow in relation to other packet flows for which the access network entity provides service according to the relative priority value and the quality of service class identifier, thereby differentiating the quality of service for the network slices (The, prioritization entity, QoS Central Controller via QoS Edge Controllers provides access network entities, devices of RAN or edge network, a relative priority via a quality of service class identifier, QoS Class, for a PDU flow, packet flow, by configuring packet filters/traffic flow templates, thereby causing prioritization of packet flows for the network slices, by applying the designated Quality of Service Indicator parameters to the flow. “[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.” )
Nunna differs from the method of claim 33 in the following of ways: (1) in that Nunna is silent on wherein the packet flows comprise PDU flows, (2) Nunna is silent on obtaining the relative priority value for the PDU flow from the prioritization entity, and (3)  Nunna is silent on wherein the relative priority value is based on information that was obtained during setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer, and indicates the PDU flows belongs to the one of the network slices, and the relative priority value for the one of the network slices being mapped to the PDU flow based on the information. While other prior art of record teaches features concerning the prioritization of information for network communications, said prior art fails to remedy the deficiencies of Nunna.
 Cabrera (US 20150365273 A1)  in [Par. 35] discloses obtaining a relative priority value, QCI, from a prioritization entity, MME. Cabrera is silent on wherein the relative priority value is based on information that was obtained during setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer, and indicates the PDU flows belongs to the one of the network slices, and the relative priority value for the one of the network slices being mapped to the PDU flow based on the information, as arranged with the remaining elements of claim 33.
Mann (US 20050105560 A1) for example discloses a feature where prioritizing is performed, by consulting the CCEQ rules 536, during packet forwarding, when determining where the PDU is to be forwarded. See ([0030] The routing engine 130 of the preferred embodiment comprises a classifier 532, a forwarding processor 534, address lookup table 536, and Cross-Element QoS (CEQ) rules 536. The classifier 532 generally extracts one or more fields of the ingress PDUs 550 including source and or destination addresses, protocol types, and priority information; searches the address table 536 to determine where the PDU is to be forwarded and, if applicable, the next-hop MAC address of the node to which the PDU is to be forwarded; and consults the CEQ rules 536 to prioritize the PDU based upon various criteria QoS policies generally defined by a network administrator.). However, Mann is silent on wherein the relative priority value is based on information that was obtained during setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer, and indicates the PDU flows belongs to the one of the network slices, and the relative priority value for the one of the network slices being mapped to the PDU flow based on the information, as arranged with the remaining elements of claim 33.
Thus claim 33 is regarded as allowable in view of the prior art of record. Independent claim 37 recites substantially the same features as claim 33 and is regarded as allowable for the same reasons provided with respect to claim 33. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476